MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                Mar 05 2020, 9:25 am
court except for the purpose of establishing
                                                                              CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Leanna Weissmann                                         Curtis T. Hill, Jr.
Lawrenceburg, Indiana                                    Attorney General of Indiana

                                                         Tiffany A. McCoy
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Blake A. Johnson,                                        March 5, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2108
        v.                                               Appeal from the Jefferson Superior
                                                         Court
State of Indiana,                                        The Honorable Michael J.
Appellee-Plaintiff.                                      Hensley, Judge
                                                         Trial Court Cause No.
                                                         39D01-1605-F3-490



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2108 | March 5, 2020                     Page 1 of 6
                                       Statement of the Case
[1]   Blake A. Johnson appeals his sentence following the court’s revocation of his

      placement on community corrections. Johnson presents a single issue for our

      review, namely, whether the trial court abused its discretion when it ordered

      him to serve the balance of his previously suspended sentence in the

      Department of Correction.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On June 6, 2018, Johnson pleaded guilty to conspiracy to commit dealing in

      methamphetamine, as a Level 5 felony. In exchange for his guilty plea, the

      State agreed to dismiss several remaining charges. After a hearing, the trial

      court accepted Johnson’s guilty plea and sentenced him to six years, with three

      years and three months suspended to community corrections.


[4]   Following his placement on community corrections, Johnson resided in the

      Jefferson House. Johnson lived there until September 13, 2018, when the

      Jefferson House released him from the program due to a “gross curfew

      violation,” which was “not the only time” that Johnson had violated his

      curfew. Appellant’s App. Vol. II at 105.


[5]   On October 18, Bobbi Roberts, Johnson’s girlfriend, reported to Officer Chad

      Wehner with the Madison Police Department that Johnson had “repeatedly”

      choked her until she “black[ed] out” and that Johnson had “hit [her] in the


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2108 | March 5, 2020   Page 2 of 6
      face.” Ex. at 88. Roberts also reported to Officer Wehner that Johnson had put

      “zip ties on [her] hands.” Id. at 90. Based on those allegations, the State

      charged Johnson with criminal confinement, as a Level 5 felony; intimidation,

      as a Level 6 felony; domestic battery, as a Level 6 felony; and strangulation, as

      a Level 6 felony.


[6]   Thereafter, on April 3, 2019, the State filed an amended petition to revoke

      Johnson’s placement on community corrections. In that petition, the State

      alleged that Johnson had violated conditions of his placement when he was

      charged with various offenses based on Robert’s allegations. The State also

      alleged that Johnson had violated the terms of his placement when he visited

      unauthorized locations on four occasions without permission. In addition, the

      State alleged that Johnson had been arrested and charged with battery, as a

      Level 5 felony, based on allegations that he had kicked another inmate.


[7]   The trial court held a fact-finding hearing on the State’s petition on April 24.

      At the hearing, the State presented the testimony of Leah Pruitt, Johnson’s

      community corrections case manager. Pruitt testified that Johnson had been in

      unauthorized locations on four occasions between August 17 and October 16,

      2018, which included the violation on September 13 that led to his release from

      the Jefferson House. The State also presented the testimony of Officer Wehner.

      Officer Wehner testified that, following Robert’s report of domestic violence, he

      observed injuries on Roberts that were consistent with her allegation that

      Johnson had choked her.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2108 | March 5, 2020   Page 3 of 6
[8]    Andrew Garcia, the Assistant Jail Commander at the Jefferson County Jail also

       testified. Assistant Commander Garcia testified that on February 26, 2019,

       Johnson and other inmates “kicked or stomped” another inmate of the jail. Tr.

       at 60. He also testified that security footage did not clearly show Johnson

       striking the victim, but the video showed that Johnson had “lifted his leg” and

       “shifted in position” while the victim was on the ground. Id. at 63.


[9]    At the end of the fact-finding hearing, the trial court found by a preponderance

       of the evidence that Johnson had battered Rogers, that he had been in

       unauthorized locations, and that he had battered the inmate. Accordingly, the

       trial court found that Johnson had violated the terms of his probation.

       Following a hearing, the court revoked Johnson’s placement on community

       corrections and ordered him to serve the balance of his previously suspended

       sentence in the Department of Correction. This appeal ensued.


                                      Discussion and Decision
[10]   Johnson appeals the trial court’s order that he serve the balance of his

       previously suspended sentence. We begin by noting that placement in

       community corrections is a “matter of grace” and a “conditional liberty that is a

       favor, not a right.” Toomey v. State, 887 N.E.2d 122, 124 (Ind. Ct. App. 2008).

       Further, “[b]oth probation and community corrections programs serve as

       alternatives to commitment in the DOC and both are made at the sole

       discretion of the trial court.” Holmes v. State, 923 N.E.2d 479, 482 (Ind. Ct.

       App. 2010).


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2108 | March 5, 2020   Page 4 of 6
[11]   This Court treats a petition to revoke placement in a community corrections

       program the same as a petition to revoke probation. See Cox v. State, 706

       N.E.2d 547, 549 (Ind. 1999). Upon finding that a defendant violated the terms

       of his placement, the trial court may do any of the following: change the terms

       of placement, continue the placement, reassign the person to a different

       community corrections program, or revoke the person’s placement and commit

       him to the department of correction for the remainder of his sentence. Ind.

       Code § 35-38-2.6-5 (2019). We review a trial court’s decision to revoke a

       defendant’s placement on community corrections for an abuse of discretion.

       See Morgan v. State, 87 N.E.3d 506, 5111 (Ind. Ct. App. 2017). An abuse of

       discretion occurs when the decision is clearly against the logic and effects of the

       facts and circumstances before the court. See id.


[12]   Here, Johnson does not dispute that he violated the terms of his placement.

       Rather, he asserts that the trial court abused its discretion when it ordered him

       to serve the balance of his previously suspended sentence because he “was no

       longer living a life of drug addiction,” and because he “was helping other drug

       addicts get clean and maintain sobriety[.]” Appellant’s Br. at 9, 10. In essence,

       Johnson maintains that, given his progress, the trial court should have

       “returned him to the community corrections program.” Id. at 10.


[13]   But we cannot say that the trial court abused its discretion when it ordered

       Johnson to serve the balance of his sentence in the Department of Correction.

       Johnson violated the terms of his placement when he battered his girlfriend and

       when he participated in the battery of another inmate. And Johnson violated

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2108 | March 5, 2020   Page 5 of 6
       the terms of his placement when he was in unauthorized locations on several

       occasions. 1 Those violations are sufficient to support the revocation of his

       placement on community corrections.


[14]   Further, Johnson has a lengthy criminal history, and he has been given multiple

       opportunities in the past to avoid incarceration through alternative sentences.

       However, Johnson has had those alternative sentences revoked on several

       occasions. While Johnson’s efforts to overcome his substance abuse are

       laudable, the court’s order that he serve the remainder of his previously

       suspended sentence is supported by the record and was well within the trial

       court’s discretion. We affirm the court’s judgment.


[15]   Affirmed.


       Vaidik, J., and Tavitas, J., concur.




       1
         Johnson contends that the trial court did not find that he had been in unauthorized places. However, at the
       end of the fact-finding hearing, the court specifically found by a preponderance of the evidence that Johnson
       “in fact violated his terms of probation by being in authorized locations when he was on direct commit[.]”
       Tr. at 67.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2108 | March 5, 2020                    Page 6 of 6